Hebakd, J.,
Dissenting. I am unable to agree with the majority of the court, in the conclusion to which they have arrived. The question, may not be of great practical importance, still, in point of principle, it is important that the symmetry of the law should be preserved in this case, as well as in those of more magnitude. And, although it is to be presumed that I am wrong in my views, from the fact that I differ from the majority of the court, I propose to state some of the grounds of my opinion.
This case came to the county court by appeal, and, for the purpose Of determining whether the appeal should have been entertained, it is necessary to examine into the nature and object of an appeal, and then see from what this appeal was taken.
The provisions of the statute in relation to paupers, and their re*603moval, are unique in themselves, and are not very analogous to those which relate to the ordinary proceedings of suits between parties. The whole proceedings in their inception are exporte, and so continue till after the order of removal is made ; and the order, when made, has no binding force upon the town to which the pauper is ordered to be removed, until the town making the order has brought the knowledge of their proceedings home to such town, in the manner provided by statute.
The statute requires that a copy of the order of removal shall be left with the overseer of the poor of the town to which the pauper is ordered to remove, within thirty days after making the order, unless the pauper is removed in that time. Until this is done, the other town is no party to the proceedings, and is no way legally affected by them. When this copy of the order is thus served, or when the pauper is actually removed, process may be said to have been commenced, and the other town then becomes an antagonist party, and from that time is required to take notice of all the proceedings. When the other town is thus made a party, if the overseer feels himself aggrieved, an appeal is allowed, and the time is fixed by law in which the appeal is to be taken. The appeal is not from the making the order, but from the execution of it. If the-order was in the nature of a judgment, from which the appeal is to be taken, then it would follow that in every case the appeal must be taken to the county court next to be holden after the making of the order. But that is not the meaning of the statute; and we have decided in the case of Dorset v. Rutland, on the present circuit, [ante, page 419,] that the appeal is to be taken to the county court next to be holden after the order is served upon the town, as the statute requires, or to the county court next after the pauper is actually removed, in case the order is not served as required by the statute. In that case it was held that Rutland was not required to take their appeal until the order was legally served, or until the pauper was actually removed. And that, until the pauper was actually removed, or the order legally served, there was nothing from which to appeal. That is the predicament in which this case seems to be placed. The pauper was not removed, nor was the order of removal legally served upon the town of Calais, — and therefore by the authority of Dorset v. Rutland “there was nothing from which to appeal j” and *604if there is nothing from which to appeal, it is difficult for me to understand upon what principle an appeal, if taken, can be sustained. It would seem to me that we might as well hold that a party in an ordinary suit at law, before a justice, might at any time, after the issuing the writ, take his appeal in anticipation that a judgment might be rendered against him, as to hold that a town, before being made a party to the proceedings, may have an appeal in anticipation that such proceedings may, at some future time, be served, and thus the town be made a party. The pretended service of this warrant was a nullity, — it was nothing required by law. If what was done had been something required by law, and was done irregularly, it would be another affair. All that was done was entirely superfluous.
To allow a town to appeal, or not, in a case in which no liability is to be avoided by the appeal, and no rights to be affected by it, and when the parties would stand precisely in the same relation to each other without the appeal as with it, looks to me like converting the law into a mere plaything.
An appeal should be required in order to avoid the effect of the order, or it should not be allowed. As nothing had been done by the town of Marshfield, under the order, which could legally affect the town of Calais, there was nothing from which to appeal, and I therefore come to the conclusion that the county court judged correctly in dismissing the appeal.